Citation Nr: 1146591	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  03-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left knee torn meniscus prior to July 19, 2001.

2.  Entitlement to service connection for a cervical disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right elbow disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel
INTRODUCTION

The Veteran served on active duty from January to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In September 2007, the Veteran presented testimony with regard to the issue of entitlement to an initial compensable rating for service-connected left knee torn meniscus prior to July 19, 2001 at a personal hearing conducted in Sioux Falls, South Dakota before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was informed by VA in an August 2011 letter that the VLJ is no longer employed by the Board and asked him to if he wished to have another hearing.  The letter stated that if he did not respond within 30 days from the date of the letter that the Board will assume that he did not want another hearing.  No response from the Veteran was received within 30 days of the date of that letter.  Accordingly, the Board will proceed based on the evidence of record.

In January 2008, the Board denied claims for entitlement to an effective date prior to August 14, 1995 for the award of service connection for a torn meniscus of the left knee and entitlement to an initial compensable evaluation for a torn meniscus of the left knee prior to July 19, 2001 and in excess of 20 percent thereafter.  The Board also determined that there was no clear and unmistakable error (CUE) in a March 19, 1971 rating decision wherein the RO denied entitlement to service connection for a torn medial meniscus of the left knee and reopened and then denied a claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder (GAD).  

The Veteran appealed the issues of whether there was CUE in a March 19, 1971 rating decision and entitlement to an initial compensable evaluation for a torn meniscus of the left knee prior to July 19, 2001 to the United States Court of Appeals for Veterans Claims (the Veterans Court).  In an April 2010 Memorandum Decision, the Veterans Court dismissed the CUE claim and remanded the claim for a higher initial rating for a torn meniscus of the left knee prior to July 19, 2001 for readjudication.  

The Veteran subsequently appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2011, the Federal Circuit addressed the issues of whether the Veteran's claim was properly dismissed by the Veterans Court under res judicata and whether the Veterans Court failed to afford the Veteran due process under the Fifth Amendment.  The Federal Circuit found no reversible error in the judgment of the Veterans Court and affirmed the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to July 19, 2001, the Veteran's left knee was productive of pain and some locking.  

3.  A cervical disability has not been shown to be causally or etiologically related to the Veteran's military service.

4.  A right wrist disability has not been shown to be causally or etiologically related to the Veteran's military service.

5.  A right elbow disability has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for service-connected left knee torn meniscus prior to July 19, 2001, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.20, 4.71a, Diagnostic Codes 5256-5263 (2011). 

2.  A cervical disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A right wrist disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A right elbow disability was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Increased Rating

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the matter on appeal is the initial evaluation assigned following the grant of service connection for left knee torn meniscus prior to July 19, 2001.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in April 2003 before service connection was granted in May 2006 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available and identified VA and private medical records were reviewed in connection with the Veteran's claim for an increased rating. 

VA has further assisted the Veteran by providing a July 2005 statement of the case (SOC), which informed him of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Service Connection 

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2006 with regard to the claims for service connection for a cervical, right wrist, and right elbow disability.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in May 2006.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims for a cervical, right wrist, and right elbow disability.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Additionally, his Social Security Administration (SSA) disability records obtained in October 2002 were also reviewed.  

The Board acknowledges that the Veteran has not had a VA examination specifically for his claims for a cervical, right elbow, and right wrist disability.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's service treatment records are absent for evidence of findings related to a cervical, right wrist, and right elbow injury and as will be discussed below, the Board does not find the Veteran's contentions that he injured his neck, right wrist, or right elbow during an in-service fall to be credible.  Moreover, as will be discussed below, the Board does not find the Veteran's statements that he sought treatment for his claimed conditions since service to be credible either.  In fact, the first persuasive evidence of any related disability was approximately 10 years after his separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claims for a cervical, right wrist, or right elbow disability in this case.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran throughout the course of this appeal by providing him with a July 2008 SOC, which informed him of the laws and regulations relevant to his claims for service connection.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under the same rating criteria as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

1.  Entitlement to an initial compensable rating for service-connected left knee torn meniscus prior to July 19, 2001.

The April 2010 Memorandum Decision stated that the Board did not consider an October 1996 rating decision which awarded 10 percent for pension purposes when evaluating the Veteran's left knee.  Accordingly, the Veterans Court remanded the portion of the claim for an increased rating prior to July 19, 2001 for readjudication and consideration of that rating decision.  Thus, the Board will only address whether the Veteran is entitled to a compensable rating from August 14, 1995 to July 19, 2001.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to a 10 percent rating for his service-connected left knee torn meniscus prior to July 19, 2001, but no higher.    

VA outpatient treatment records dated in July 1995 show that the Veteran complained of left knee pain after prolonged standing.  He had full range of motion without crepitus, tenderness, or swelling.  

Private treatment records from U.I.H.C. dated in January 1996 show that the Veteran had range of motion from 3 to 140 degrees.  There was no evidence of instability, give way, or locking.  There were no effusions and McMurray's test was negative.  The Veteran reported that his knees bothered him mostly on stairs but his walking was unlimited.  

Upon VA general medical examination in July 1996, the Veteran complained of pain and stiffness.  Straight leg raising was negative bilaterally with no noticeable crepitus or reduction in range of motion of the knees. 

There were no further complaints or treatment of the left knee until June 2003, though the Veteran maintains that his knee was the same between 1995 and 2001.  In a January 2002 statement, he indicated that he gave up going to the doctors for his knee because it didn't do any good.  

The October 1996 rating decision assigned the Veteran's left knee 10 percent for pension purposes.  The January 1996 U.I.H.C. report that showed that the Veteran had increasing left knee pain and that he had some locking, but no giving way.  It was also stated that the Veteran had torn cartilage 15 years ago.  He was assigned a 10 percent rating under Diagnostic Code 5257.

The Veteran's left knee is rated under Diagnostic Code 5258.  The evidence of record does not reflect semilunar dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint prior to July 19, 2001.  Although the January 1996 U.I.H.C. record noted that the Veteran had increasing left knee pain and some locking, it was not described as frequent.  Moreover, there was no indication of effusion into the joint.  Thus, the criteria for a 20 percent rating under Diagnostic Code 5258 were not met prior to July 19, 2001.  

Although the October 1996 rating decision assigned a 10 percent rating under Diagnostic Code 5257, for knee impairment of recurrent subluxation or lateral instability, neither was shown or reported by the Veteran.  It appears that the RO based the 10 percent rating on the complaints of pain and some locking.  

The Board has considered rating the Veteran's left knee under a different Diagnostic Codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

There is no indication of record that the Veteran's left knee was productive of: ankylosis (5256); or impairment of a tibia and fibula with knee or ankle disability (5262); removal of symptomatic semilunar cartilage (5259); or genu recurvatum (5263).  38 C.F.R. § 4.71a .
The Board has also considered separate ratings under diagnostic code 5260 (leg, limitation of flexion) and diagnostic code 5261 (leg, limitation of extension).  Private treatment records from U.I.H.C. dated in January 1996 show that the Veteran had range of motion from 3 to 140 degrees.  The Board concludes that after considering the reports of pain and some locking and the finding of extension limited to 3 degrees, the evidence is sufficient to grant a 10 percent rating, and no higher, prior to July 19, 2001 under diagnostic code 5261.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board also observes that as noted in the January 2008 Board decision, the Veteran is not service-connected for arthritis in his left knee.  During the June 2005 VA examination, the examiner indicated the examination was not compatible with what one would expect with an inflammatory or non-inflammatory arthritis.  The examiner noted the Veteran also had a diagnosis of Reiter's syndrome.  After diagnostic testing, to include an MRI, the examiner concluded the Veteran's left knee arthropathy was as least as likely as not due to the non-service connected Reiter's syndrome and not the result of internal derangement.  Arthritis of the left knee was determined to be as likely as not the result of the non-service connected Reiter's syndrome.  Accordingly, the arthritis related codes are not for application.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee torn meniscus was so exceptional or unusual between August 1995 and July 2001 as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his left knee reasonably describe the Veteran's disability level and symptomatology.  The criteria, 38 C.F.R. § 4.71a Diagnostic Codes 5256-5263 reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

2.  Entitlement to service connection for a cervical disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right elbow disability.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical, right wrist, or right elbow disability.  The Veteran currently contends that he injured his neck, right wrist, and right elbow during a fall while on monkey bars during an in-service drill.  He says this is the same fall that resulted in his grant of service connection for his left knee torn meniscus.  As will be discussed below, there is no competent evidence that the Veteran injured his neck, right wrist, or right elbow during service and the Board does not find the Veteran's reports that he injured them during a fall during service to be credible.  

The service treatment records contain no findings of a cervical, right wrist, or right elbow injury or disability.  August 1969 records recorded that the Veteran injured his left knee.  Although the records indicated that the Veteran injured his left knee in a fall, the circumstances of the fall were not specified.  Pain and tenderness were localized to the left side of the knee joint.  A couple days after the fall, he continued to complain of pain in the left knee.  The knee cap seemed to be unable and the Veteran was subsequently placed on a profile.  An October 1969 narrative summary reflected that three to four years earlier, the Veteran experienced trauma to his left knee and since then, he was bothered by pain and frequent locking.  He was discharged from service due to a torn medial meniscus of the left knee.  The medical board proceedings dated in October 1969 indicated that the Veteran was discharged as medically unfit due to a preexisting disability that was not aggravated by service.  

The Board finds it significant that there is no mention of any cervical, right elbow, or right wrist disability in the records pertaining to the Veteran's in-service fall.  In fact, the only symptomatology associated with the fall was related to the left knee.  The Board does observe that the Veteran marked that he had or previously had a painful or trick shoulder or elbow on his October 1969 report of medical history.  However, the Veteran marked several injuries and symptomatology on this report and it was specifically indicated by the examiner that all the complaints the Veteran marked EPTS (existed prior to service).  The Board finds it significant that despite repeatedly evaluations for his left knee, the Veteran did not mention any additional injuries or pain in connection with his fall, including cervical, right elbow, or right wrist pain.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, there is no showing of a cervical, right wrist, or right elbow disability during service.

In fact, the first indication of a cervical, right wrist, or right elbow disability was in a November 1980 record from Dr. N.J.  The Veteran reported symptoms of arthritis beginning one year earlier in his right wrist, both elbows, and both knees.  The impression was inflammatory arthritis.  A January 1981 U.I.H.C. record reflected that the Veteran reported a one year history of pain, stiffness, and swelling most significantly in his right elbow and wrist.  The diagnosis was inflammatory polyarthritis.  In a July 1981 record, it was noted that his neck was limited in lateral bending both ways.  Thus, the earliest medical evidence indicates that the Veteran first reported experiencing cervical, right wrist, and right elbow pain in approximately 1979, about ten years after his separation from service.

Furthermore, the earliest post-service medical evidence of record indicates that the Veteran's cervical, right wrist, and right elbow disabilities are the result of Reiter's syndrome, which was first diagnosed in the early 1980s.  In a March 1982 M.C. record, the Veteran was observed to have minimal limitation of motion of the cervical spine with paraspinal and mid-trapezius muscle tension and tenderness, minimal to moderate synovitis and tenderness of the right wrist and elbow, and marked limitation of motion of the right wrist and minimal range of motion of the right elbow.  Right elbow and wrist x-rays were consistent with destructive arthritis.  The Veteran was found to have Reiter's syndrome manifested by an asymmetric erosive arthritis.  A January 1996 U.I.H.C. record observed that the Veteran had Reiter's syndrome for 13 years that involved mainly his knees, right wrist, and elbow.  During a July 1996 VA general medical examination, the Veteran complained of developing pain in his wrists and other joints in 1983.  The Veteran complained of some degenerative changes of the cervical spine and decreased range of motion.  On examination, his neck had a slight decrease in range of motion.  The diagnosis was history of Reiter's syndrome.  An October 2001 M.C. record noted mild degenerative change at MCP joint of the right thumb and probable old post traumatic deformity.  Right wrist arthritic changes were also noted.  The impression was Reiter's syndrome.  The Veteran related his loss of neck extension to a cervical injury from childhood.

The Board finds it significant that when discussing his cervical, right wrist, and right elbow disabilities with the examiners, the Veteran did not mention an in-service fall or that they were related to his military service in any way.  In fact, the Veteran instead related his cervical pain to an injury from childhood.  Because these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Lilly's: An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Regarding the Veteran's statements made during the course of his appeal for the three claims, the Board acknowledges that he is competent to give evidence about what he experienced; i.e., that he fell and injured his neck, right wrist, and right elbow .  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board does not find these contentions to be credible.  

The Board finds it significant that the Veteran first mentioned that he injured his right wrist and elbow during a fall from the monkey bars in a November 2004 VA examination.  He stated that he fell on his outstretched hand to cushion his fall which led to his injuries.  However, when the Veteran first filed his claim for service connection in October 1970, he only mentioned hearing loss and his left knee that he stated was an injury aggravated in training.  He did not mention a cervical, right elbow, or right wrist disability when filing his second claim for a leg injury in August 1995.  Importantly, when he filed his December 1995 claim, the Veteran noted that he was seeking service connection for an in-service left knee injury and that his non-service connected injuries included his right knee pain, neck and back pain, and depression, anxiety, and dissociative disorders.  Thus, the Veteran did not initially identify his cervical disability as related to service.  Moreover, he did not contend that he injured his right wrist, right elbow, and neck during that fall until approximately 25 years after his separation from service despite filing earlier claims for a knee disability that he related to the same in-service fall.  Thus, the Board does not find the Veteran's current reports that he injured his neck, right wrist, and right elbow during service to be credible.  

Moreover, the Board does not find the Veteran's August 2008 Form 9 statement that he sought treatment for his right wrist and elbow since service but cannot get the records because the providers are unavailable to be credible.  As indicated above, the earliest post-service medical evidence notes that the Veteran stated that he began experiencing right wrist and elbow pain in about 1979, 10 years after his separation from service.  This is inconsistent with his current contention that he sought treatment since 1969 because it seems illogical to seek treatment for something that he first reported to his physician as beginning to be painful in approximately 1979/1980, about ten years later.  Further, the earliest post-service evidence dates in 1978 but does not contain findings related to a cervical, right wrist, or right elbow disability.  Moreover, the Board finds it inconsistent that the Veteran did not file claims for the right wrist, right elbow, and neck in connection with his initial claim for his left knee in 1970, as he now states that they arose from the same fall and that they bothered him since service.  Thus, the Board finds the Veteran's statements made to physicians in the early 1980s that he began experiencing right wrist, elbow pain, and cervical pain in 1979/1980 to be more persuasive than his current statements that he sought treatment for them since 1969.  Accordingly, the Board does not find his current allegations credible.  

In summary, the Board does not find the Veteran's most current contentions that he fell during service and injured his neck, right wrist, and right elbow and that he sought treatment for such since service to be credible.  Further, the most probative evidence of record indicates that the Veteran's claimed disabilities are related to Reiter's syndrome, which was diagnosed in the 1980s.  To the extent that the Veteran is contending that he has a cervical, right wrist, and right elbow disability that is etiologically related to service, he is not competent to render such nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent evidence showing that the Veteran's arthritis manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection for a cervical, right wrist, and right elbow disability must be denied.  38 C.F.R. § 3.303.  










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent rating, but no higher, for service-connected left knee torn meniscus prior to July 19, 2001 is granted.

Entitlement to service connection for a cervical disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a right elbow disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


